Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Kevin Cooper Ross, Appellant                          Appeal from the County Court of Franklin
                                                      County, Texas (Tr. Ct. No. 1969). Opinion
No. 06-14-00095-CV        v.                          delivered by Chief Justice Morriss, Justice
                                                      Moseley and Justice Burgess participating.
Tiffany McCrary, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Kevin Cooper Ross, pay all costs of this appeal.


                                                      RENDERED APRIL 7, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk